DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/394,796, Multi Sheet-Music Holder, filed on August 5, 2021.  This application is a continuation of application number 16/367,183 filed March 27, 2019.
Drawings
The drawings are objected to because reference number "9" in Fig. 8 has no lead line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "5" in Figs. 3 and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation of "a rear face" in line 2 of claim 1 is not cited in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,516,932 to Staab. Staab discloses a holder for sheet music comprising: a plurality of sheets (a) spirally bound together (via element d) at one of the edges thereof, each sheet of the plurality of sheets having a front face and a rear face; and a plurality of selective coupling members (e), at least one selective coupling member of the plurality of selective coupling members being disposed on each one of the front and rear faces of each sheet of the plurality of sheets such that a respective page of sheet music may be selectively mounted on each one of the front and rear faces of each sheet of the plurality of sheets, the plurality of sheets being made of heavyweight and sturdy paper, permitting the holder to act as a stand for the sheet music.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,193,211 to Nielsen et al., hereinafter, Nielsen in view of U.S. Patent No. 6,035,565 to Capehart.  Nielsen discloses a holder (Fig. 2A) for sheet music, comprising:  an elongated sheet (14, Figs. 1A & 2A) having a front face (25), a rear face (28), and parallel longitudinal edges on opposite sides thereof and extending lengthwise thereof, a plurality of transverse lines (22) extending from the longitudinal edges, substantially perpendicular thereof and spaced along the length of longitudinal edges dividing the elongated sheet into a plurality of sections, the elongated sheet being accordion-folded along the plurality of transverse lines; a pair of coupling member (34) disposed on the front face of each one of the plurality of sections and spaced apart from one another along the front face of each one of the plurality of sections, each pair of coupling members adapted to mount a respective page of sheet music (Col. 4, lines 41-47) to each respective one of the plurality of sections; including a plurality of the pages of sheet music respectively mounted to the plurality of sections.
Nielsen further discloses wherein the holder has at least four sections and wherein the sheet is made of heavyweight and sturdy material (Col. 9, lines 18- 21) and Fig. 8 of Nielsen teaches a coupling member being adhesive/tape.  Nielsen (Figs. 1A & 2A fail to disclose wherein the coupling member is an adhesive or tape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling members in Fig. 2A of Nielsen to have been an adhesive/tape for the purpose of providing an alternative, mechanically equivalent means for coupling the sheet music to the elongated sheets.
Nielsen also does not disclose the limitations of the transverse lines being perforated, including removable means for protecting the coupling members until the pages of sheet music are to be mounted, wherein the removable means for protecting the coupling members is wax paper, wherein the holder comprises at least five sections, and wherein the elongated sheet is made of heavyweight and sturdy paper, permitting the holder to act as a stand for the sheet music.
Capehart teaches a holder (10) capable of holding sheet music, comprising an elongated sheet (12) having a front face (22), a rear face (24), and parallel longitudinal edges (18, 20) extending lengthwise thereof, a plurality of transverse perforation lines (26, 28) extending between the longitudinal edges dividing the sheet into a plurality of sections, a coupling member (40) adapted to mount a respective page (34), wherein the coupling member is an adhesive/tape, and removable means (41) for protecting the coupling member until the pages are mounted to be mounted, wherein the removable means for protecting the coupling member is a cover strip.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transverse lines in Nielson to have been perforated as taught by Capehart for the purpose of providing structural weakness for aiding in bending or severance located preferably between the plurality of sections when the holder is folded.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder in Nielsen to have included removable means for protecting the coupling members and as taught by Capehart for the purpose of protecting the adhesive/tape when not in use.
It would have been obvious to one having ordinary skill in the art before the effective filing date was made to have modified the removable means for protecting to have been wax paper and to have modified the material of the elongated sheet to have been made of paper, since such modifications would have merely involved the substitution of one well-known material for another based on the material's suitability for the intended use and would not have yielded any unpredictable results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of sections of the holder in Nielsen to have been at least five sections, since such a modification would have merely involved duplications of parts and would not have yielded any unpredictable results.
Claim(s) 9-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of U.S. Patent No. 2,176,815 to Hirohashi.  Nielsen discloses a holder (Fig. 2A) for a sheet music, comprising: an elongated sheet (14, Figs. 1A & 2A) having a front face (25), a rear face (28), and parallel longitudinal edges on opposite sides thereof and extending lengthwise thereof, a plurality of transverse lines (22) extending from the longitudinal edges, substantially perpendicular thereof and spaced along the length of longitudinal edges dividing the elongated sheet into a plurality of sections, the elongated sheet being accordion-folded along the plurality of transverse lines; a respective coupling member (34) disposed on the front face of each of the plurality of sections, each the respective coupling member adapted to mount a respective page of sheet music to each respective one of the plurality of sections; including a plurality of the pages of sheet music respectively mounted to the plurality of sections.
Nielson further discloses wherein the holder has at least four sections and wherein the sheet is made of heavyweight and sturdy material (Col. 9, lines 18- 21); and in Fig. 8 wherein the coupling member is an adhesive or tape. Nielsen discloses the claimed invention except for the limitations of a plurality of transverse semi-perforation straight lines comprising one or more perforated line segments alternating in a linear fashion with one or more non-perforated segments, each of the semi-perforation lines including a plurality of perforated line segments alternating in a linear fashion with one or more non-perforated segments, wherein the holder comprises at least five sections, and wherein the elongated sheet is made of heavyweight and sturdy paper, permitting the holder to act as a stand for the sheet music.
Hirohashi teaches an elongated sheet (1) having a front face, a rear face, and parallel longitudinal edges on opposite sides thereof and extending lengthwise thereof, a transverse semi-perforation line (4) extending form the longitudinal edges, substantially perpendicular thereof and space along the length of the longitudinal edges dividing the elongated sheet into a plurality of sections (Fig. 1), the line comprising one or more perforated line segments (3) alternating in a linear fashion with one or more non-perforated segments (section between element 3 in Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transverse lines in Nielsen to have included the semi-perforated lines as taught by Hirohashi for the purpose of providing an alternative means for folding the elongated sheet in a stored position when not in use and thus, would not have yielded any unpredictable results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the semi-perforation lines in Hirohashi to have been straight, since such a modification would have merely involved a change and shape in an effort to accommodate the user and would not have yielded any unpredictable results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of sections of the holder in Nielsen to have been at least five sections, since such a modification would have merely involved duplications of parts and would not have yielded any unpredictable results.
It would have been obvious to one having ordinary skill in the art before the effective filing date was made to have modified the material of the elongated sheet to have been made of paper, since such modifications would have merely involved the substitution of one well-known material for another based on the material's suitability for the intended use and would not have yielded any unpredictable results.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Hirohashi and in further view of Capehart.  Nielsen in view of Hirohashi disclose the claimed invention except for the limitation of removable means for protecting the coupling members until the pages of sheet music are to be mounted and wherein the removable means for protecting the coupling members comprises wax paper.
Capehart teaches a holder (10) capable of holding sheet music, comprising an elongated sheet (12) having a front face (22), a rear face (24), and parallel longitudinal edges (18, 20) extending lengthwise thereof, a plurality of transverse perforation lines (26, 28) extending between the longitudinal edges dividing the sheet into a plurality of sections, a coupling member (40) adapted to mount a respective page (34), wherein the coupling member is an adhesive/tape, and removable means (41) for protecting the coupling member until the pages are mounted to be mounted, wherein the removable means for protecting the coupling member is a cover strip.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder in Nielsen combined with Hirohashi to have included removable means for protecting the coupling members and as taught by Capehart for the purpose of protecting the adhesive/tape when not in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. D502,423 to Sarkis is directed to a folding music board.  U.S. Patent No. 6,334,631 to Hollander is directed to a booklet for teaching having foldable sheets with coupling members for attaching objects thereto.  U.S. Patent No. 2,514,068 to Johnston is directed to a music holder having sheets bonded together via a spiral attachment member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  August 27, 2022